COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      National Union Fire Insurance Company of Pittsburgh, PA v. Exxon
                          Mobil Corporation

Appellate case number:    01-19-00852-CV

Trial court case number: 2014-22667

Trial court:              125th District Court of Harris County

       The parties’ first joint motion for extension of time to file appellant’s brief is granted.
Appellant’s brief is due 30 days after the reporter’s record is filed in this Court.
        Court reporter Monica Grassmuck is directed to file with this Court the reporter’s record
for the hearings conducted in the trial court on July 30, 2018, April 5, 2019, and September 27,
2019. The reporter’s record must be filed within thirty (30) days of the date of this notice. See
TEX. R. APP. P. 35.1, 35.3.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually

Date: January 28, 2020